        Case 1:19-cr-10357-RGS Document 58-10 Filed 06/08/20 Page 1 of 1




                                            EXHIBIT 11


From: Jonathan D. Plaut <jdplaut@chardonlaw.com>
Sent: Friday, July 26, 2019 2:52 PM
To: Bloom, Sara (USAMA) <SBloom@usa.doj.gov>
Subject: RE: Fondots

Dear Sara:

As you can imagine, David is concerned about more calls from the Government to his work. The FBI
Tweet and the government contacts with his employer so far have put this public company in a position
of concern. But they have decided to stand by David while the process continues. Putting a spotlight on
the fact that the senior executive responsible for the company’s revenue for this important new region
needs to have his position verified will cause undue harm. He is the Vice President responsible for the
region and he has held similar positions for the past 20 years. David has offered to make his travel
details known in advance, and he has shared the meetings and purpose of those meetings he is
having. Most of his engagements are at the highest level requiring a senior manager responsible for
LATAM to lead. He was hired to open up the region and to date has achieved his objectives. Now he has
to execute on the business he has delivered and close his quarter with the new business he is solely
responsible for. Denying him this sole trip before we close our plea discussions will cause David undue
harm and almost certainly have a severe impact on his ability to remain employed.

Thank you.

-Jonathan

Jonathan D. Plaut
COHAN RASNICK MYERSON PLAUT LLP
One State Street, Suite 1200
Boston, MA 02109
Tel: (617) 451-3200
Fax: (617) 227-1780
Website: www.crmllp.com
e-mail: jdplaut@chardonlaw.com
